Citation Nr: 1728529	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  04-43 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to an initial disability rating greater than 20 percent for service-connected lumbar spondylosis.

6.  Entitlement to an initial disability rating greater than 10 percent for service-connected right hip strain.

7.  Entitlement to a combined disability rating of 60 percent effective June 21, 2001.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.M.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St Petersburg, Florida.

The issues of increased disability ratings for the service-connected lumbar spondylosis and right hip strain; an earlier effective date for the combined disability rating of 60 percent; and entitlement to a TDIU were most recently before the Board in August 2016 at which time they were remanded so that the Veteran could be scheduled for a requested personal hearing before the Board.

In January 2017, the Veteran and C.M. testified at a hearing before the Board.  A transcript of that hearing has been associated with his claims file.

In July 2015, the RO also denied service connection for a left knee disability, bilateral hearing loss, and fibromyalgia.  In March 2016, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for a right shoulder disorder.  In December 2015 and March 2016, respectively, the Veteran timely filed notices of disagreement with the foregoing denials.  As will be discussed below, a Statement of the Case has not been provided as to these issues following receipt of the notices of disagreement; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

During the January 2017 Board hearing, the Veteran raised the issue of clear and unmistakable error (CUE) in a November 1991 rating decision that denied the claims of service connection for right hip and low back disabilities (CUE was found in that decision regarding the denial of service connection for a right knee disability in January 1992).  Thus, the issue of CUE as to the November 1991 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Initially, during the January 2017 Board hearing, the Veteran testified that he had participated in the VA Education and Vocational Rehabilitation program.  Because VA Vocational Rehabilitation (Voc-Rehab) services sometimes perform physical and/or mental evaluations of a Veteran to determine his vocational capacity, such records are potentially relevant to the Veteran's claims for higher disability ratings.  In Moore v. Gober, 10 Vet. App.436, 440 (1997), the United States Court of Appeals for Veterans Claims (Court) held that where it is a matter of record that a Veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  Therefore, on remand, the Veteran's VA Education and Vocational Rehabilitation folder must be obtained and associated with the claims file.

As noted above, with regard to the issues of whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability, and service connection for a left knee disability, bilateral hearing loss, and fibromyalgia, the claims were denied by the RO in July 2015 and March 2016.  In December 2015 and March 2016, the Veteran timely filed notices of disagreement with the foregoing denials.  A Statement of the Case has not been provided as to these issues following receipt of the notices of disagreement, therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the issues of an increased disability rating for the service-connected low back and right hip disabilities, during the January 2017 Board hearing, the Veteran suggested that his disability had increased in severity since his most recent VA examination in September 2015.  Moreover, during the pendency of this appeal, the Court held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In light of the foregoing, the Board finds that a new examination is required to evaluate the current degree of impairment, to include testing in active and passive motion, in weight bearing and non-weight bearing.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

With regard to the issue of entitlement to a combined disability rating of 60 percent effective June 21, 2001, as noted above, the Board is referring a motion for CUE in November 1991 rating decision denying service connection for right hip and low back disabilities.  As a successful CUE claim could result in an earlier effective date and/or an increased rating for either disability, the Board finds that the CUE claim must be adjudicated prior to the earlier effective date claim currently before the Board.  Thus, the claim is inextricably intertwined with the new CUE claim, and the Board will hold appellate adjudication in abeyance pending the RO's determination of whether CUE exists in the November 1991 rating decision.  Similarly, as to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall associate the Veteran's Voc-Rehab folder with his claims file.  If these records are not available, a formal finding of such must be associated with the claims file and the Veteran notified.

3.  The AOJ shall issue a Statement of the Case as to the issues of whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability, and service connection for a left knee disability, bilateral hearing loss, and fibromyalgia. 

If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

4.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected low back and right hip disabilities.  The claims file should be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.

The VA examiner is directed to conduct range of motion testing for both the lumbar spine and the right hip and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

Any range of motion testing should be conducted in both active and passive range of motion, as well as in weight bearing and non-weight bearing conditions.

The examiner should inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner should comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

With specific regard to the lumbar spine, the examiner is also directed to specifically comment on the following:

(a)  Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

(b)  Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's spine;

(c)  Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period; and 

(d)  Whether there are any associated neurological deformities associated with the service-connected lumbar spine disorder, to specifically include any radiculopathy or neuropathy of the lower extremities, and any associated bladder or bowel impairment;

With specific regard to the right hip, the examiner is also directed to specifically comment on the following:

(a)  Whether the Veteran demonstrates favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction, or intermediate ankylosis, or extremely unfavorable ankylosis (the foot not reaching the ground and crutches necessitated) under 38 C.F.R. § 4.71a , Diagnostic Code 5250;

(b)  Whether the Veteran demonstrates flail joint of the right hip and/or left hip under 38 C.F.R. § 4.71a , Diagnostic Code 5254; 

(c)  Whether the Veteran demonstrates malunion of the femur, with either marked, moderate, or slight knee or hip disability; or fracture of the surgical neck of the femur with false joint; or fracture of the shaft or anatomical neck of the femur with either (i) nonunion, with loose motion (spiral or oblique fracture) or (ii) nonunion, without loose motion, weight bearing preserved with aid of brace under 38 C.F.R. § 4.71a, Diagnostic Code 5255; and 

(d)  Whether the Veteran has nerve impairment (i.e., radiculopathy involving a lower extremity) that is associated with the service-connected hip disability. If so, the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the disabilities, if any, on his employment and activities of daily life.  The examiner must provide a rationale for each opinion given.

5.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





